Exhibit 10.1

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

dated as of November 18, 2003

 

between

 

CAPITAL ONE AUTO FINANCE, INC.

 

and

 

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Purchaser

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I        DEFINITIONS AND USAGE

   1

            SECTION 1.1

 

Definitions

   1

            SECTION 1.2

 

Other Interpretive Provisions

   1

ARTICLE II        PURCHASE

   2

            SECTION 2.1

 

Agreement to Sell and Contribute on the Closing Date

   2

            SECTION 2.2

 

Agreement to Sell and Contribute on the Funding Dates

   2

            SECTION 2.3

 

Consideration and Payment

   2

            SECTION 2.4

 

Consideration and Payment for the Subsequent Purchased Assets

   2

ARTICLE III        REPRESENTATIONS, WARRANTIES AND COVENANTS

   3

            SECTION 3.1

 

Representations and Warranties of COAF

   3

            SECTION 3.2

 

Representations and Warranties of COAF as to each Receivable

   4

            SECTION 3.3

 

Repurchase upon Breach

   4

            SECTION 3.4

 

Protection of Title

   5

            SECTION 3.5

 

Other Liens or Interests

   6

ARTICLE IV        MISCELLANEOUS

   6

            SECTION 4.1

 

Transfers Intended as Sale; Security Interest

   6

            SECTION 4.2

 

Notices, Etc

   7

            SECTION 4.3

 

Choice of Law

   7

            SECTION 4.4

 

Headings

   7

            SECTION 4.5

 

Counterparts

   7

            SECTION 4.6

 

Amendment

   8

            SECTION 4.7

 

Waivers

   8

            SECTION 4.8

 

Entire Agreement

   9

            SECTION 4.9

 

Severability of Provisions

   9

            SECTION 4.10

 

Binding Effect

   9

            SECTION 4.11

 

Acknowledgment and Agreement

   9

            SECTION 4.12

 

Cumulative Remedies

   9

            SECTION 4.13

 

Nonpetition Covenant

   9

            SECTION 4.14

 

Submission to Jurisdiction

   10

            SECTION 4.15

 

Third-Party Beneficiaries

   10

            SECTION 4.16

 

Limitation of Rights

   10

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A                      Form of Assignment

Schedule I                    Notice Addresses

 

 

iii



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of November 18, 2003 (as
amended from time to time, this “Agreement”) by CAPITAL ONE AUTO FINANCE, INC.,
a Texas corporation (“COAF”), and CAPITAL ONE AUTO RECEIVABLES, LLC, a Delaware
limited liability company (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Purchaser desires to purchase from COAF a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and

 

WHEREAS, COAF is willing to sell such portfolio of motor vehicle receivables and
related property to the Purchaser on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND USAGE

 

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) among Capital One Auto
Finance Trust 2003-B, COAF, as Servicer, the Purchaser, as Seller, and JPMorgan
Chase Bank, as Indenture Trustee, which also contains rules as to usage that are
applicable herein. As used herein, the following terms shall have the following
meanings:

 

“Initial Purchased Assets” has the meaning specified in Section 2.1.

 

“Purchased Assets” has the meaning specified in Section 2.2.

 

“Subsequent Purchased Assets” has the meaning specified in Section 2.2.

 

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f)



--------------------------------------------------------------------------------

except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (g) references to any Person include
that Person’s successors and assigns; and (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

ARTICLE II

 

PURCHASE

 

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, COAF agrees to sell,
transfer, assign and otherwise convey to the Purchaser without recourse (subject
to the obligations herein) on the Closing Date all of its right, title and
interest in, to and under the Receivables, the Collections after the Initial
Cut-Off Date and the Related Security relating thereto, whether now owned or
hereafter acquired, identified in an Assignment substantially in the form of
Exhibit A delivered on the Closing Date (collectively, the “Initial Purchased
Assets”), which sale shall be effective as of the Initial Cut-Off Date. The
transfer, assignment and conveyance made hereunder does not constitute and is
not intended to result in an assumption by the Purchaser of any obligation of
COAF or any Originator to the Obligors, the Dealers or any other Person in
connection with the Receivables or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

 

SECTION 2.2 Agreement to Sell and Contribute on the Funding Dates. On the terms
and subject to the conditions set forth in this Agreement, COAF agrees to sell,
transfer, assign and otherwise convey to the Purchaser on each Funding Date all
of its right, title and interest in, to and under the Receivables, and the
Collections after the related Subsequent Cut-Off Date and the Related Security
relating thereto, whether now owned or hereafter acquired, identified in an
Assignment substantially in the form of Exhibit A delivered on such Funding Date
(collectively, the “Subsequent Purchased Assets” and, together with the Initial
Purchased Assets, and all proceeds of the foregoing, the “Purchased Assets”).
The transfer, assignment and conveyance made hereunder does not constitute and
is not intended to result in an assumption by the Purchaser of any obligation of
COAF or any Originator to the Obligors, the Dealers or any other Person in
connection with the Receivables or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

 

SECTION 2.3 Consideration and Payment. In consideration of the sale of the
Initial Purchased Assets sold to the Purchaser on the Closing Date, the
Purchaser shall pay to COAF on such date an amount equal to $871,740,591.22,
representing the estimated fair market value of the Initial Purchased Assets on
the Closing Date.

 

SECTION 2.4 Consideration and Payment for the Subsequent Purchased Assets. In
consideration of the sale of the Subsequent Purchased Assets sold to the
Purchaser on each Funding Date, the Purchaser shall pay to COAF on such date an
amount equal to the estimated fair market value of the related Subsequent
Purchased Assets on such Funding Date (the “Purchase Price”). Notwithstanding
the preceding sentence, if the Purchase Price to be paid by the Purchaser for
such Subsequent Transferred Assets exceeds the amount of any cash payments

 

-2-



--------------------------------------------------------------------------------

paid by the Issuer to the Purchaser on such Funding Date for such Subsequent
Transferred Assets, an undivided interest in such Subsequent Transferred Assets
in an amount equal to such excess shall be deemed to have been contributed to
the Purchaser by COAF.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 3.1 Representations and Warranties of COAF. COAF makes the following
representations and warranties as of the Closing Date with respect to the
Initial Purchased Assets and as of each Funding Date with respect to the
Subsequent Purchased Assets, in each case on which the Purchaser will be deemed
to have relied in acquiring the Purchased Assets. The representations and
warranties will survive the conveyance of the Purchased Assets to the Purchaser,
the conveyance of the Purchased Assets to the Issuer pursuant to the Sale and
Servicing Agreement and the pledge thereof by the Issuer to the Indenture
Trustee pursuant to the Indenture:

 

(a) Existence and Power. COAF is a corporation validly existing and in good
standing under the laws of its state of organization and has, in all material
respects, full power and authority to own its assets and operate its business as
presently owned or operated, and to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party or affect the
enforceability or collectibility of the Receivables or any other part of the
Purchased Assets. COAF has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of COAF to perform its obligations under the Transaction Documents
or affect the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets.

 

(b) Authorization and No Contravention. The execution, delivery and performance
by COAF of the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of COAF and do not contravene or
constitute a default under (i) any applicable law, rule or regulation, (ii) its
organizational documents or (iii) any material indenture or material agreement
or instrument to which COAF is a party or by which its properties are bound
(other than violations of such laws, rules, regulations, indentures or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or COAF’s
ability to perform its obligations under, the Transaction Documents).

 

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by COAF of any Transaction Document other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectibility of the Receivables or any other part of the
Purchased Assets or would not materially and adversely affect the ability of
COAF to perform its obligations under the Transaction Documents.

 

-3-



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which COAF is a party
constitutes the legal, valid and binding obligation of COAF enforceable against
COAF in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting the enforcement of creditors’
rights generally and, if applicable, the rights of creditors of limited
liability companies from time to time in effect or by general principles of
equity.

 

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of COAF, threatened against COAF before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by COAF of its obligations under this Agreement or any of the other
Transaction Documents, or (iv) relating to COAF that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

 

(f) Lien Filings. COAF is not aware of any material judgment, ERISA or tax lien
filings against COAF.

 

SECTION 3.2 Representations and Warranties of COAF as to each Receivable. On the
date hereof, with respect to the Initial Receivables, or on each Funding Date,
with respect to the Subsequent Receivables, COAF hereby makes the
representations and warranties set forth on Schedule I to the Sale and Servicing
Agreement as to the Initial Receivables and Subsequent Receivables, as
applicable, sold, transferred, assigned and otherwise conveyed to the Purchaser
under this Agreement on which such representations and warranties the Purchaser
relies in acquiring the Receivables. Such representations and warranties shall
survive the sale of the Receivables to the Issuer under the Sale and Servicing
Agreement, and the Grant of the Receivables by the Issuer to the Indenture
Trustee pursuant to the Indenture.

 

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the Purchaser
or COAF of a breach of any of the representations and warranties set forth in
Section 3.2 at the time such representations and warranties were made which
materially and adversely affects the interests of the Issuer, the Note Insurer
or the Noteholders, the party discovering such breach or receiving such notice
shall give prompt written notice thereof to the other party; provided, that the
failure to give such notice shall not affect any obligation of COAF hereunder.
If COAF does not correct or cure such breach prior to the end of the Collection
Period which includes the 60th day (or, if the Purchaser elects, an earlier
date) after the date that COAF became aware or was notified of such breach, then
COAF shall purchase from the Purchaser any Receivable affected by such breach
which materially and adversely affects the interests of the Issuer, the Note
Insurer and the Noteholders in such Receivable on the Payment Date following the
end of such Collection Period. Any such purchase by COAF shall be at a price
equal to the Repurchase Price. In consideration for such repurchase, COAF shall
make (or shall cause to be made) a payment to the Purchaser equal to the
Repurchase Price by depositing such amount into the Collection Account prior to
noon, New York City time on such Payment Date. Upon payment of such Repurchase
Price by COAF, the Purchaser shall release and shall execute and deliver such

 

-4-



--------------------------------------------------------------------------------

instruments of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in COAF or its designee
any Receivable repurchased pursuant hereto. It is understood and agreed that the
obligation of COAF to purchase any Receivable as described above shall
constitute the sole remedy respecting such breach available to the Purchaser.

 

SECTION 3.4 Protection of Title.

 

(a) COAF shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Receivables.
COAF shall deliver (or cause to be delivered) to the Purchaser file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

 

(b) COAF shall not change its name, identity, corporate structure or
jurisdiction of organization in any manner that would make any financing
statement or continuation statement filed by COAF in accordance with paragraph
(a) above “seriously misleading” within the meaning of Sections 9-506, 9-507 or
9-508 of the UCC, unless it shall have given the Purchaser at least five days’
prior written notice thereof and, to the extent necessary, shall have promptly
filed amendments to previously filed financing statements or continuation
statements described in paragraph (a) above.

 

(c) COAF shall give the Purchaser at least five days’ prior written notice of
any change of location of COAF for purposes of Section 9-307 of the UCC and
shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph (a)
above.

 

(d) COAF shall maintain (or shall cause its Sub-Servicer to maintain) accounts
and records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time the status of such Receivable,
including payments and recoveries made and payment owing (and the nature of
each) and (ii) reconciliation between payments or recoveries on (or with respect
to) each Receivable and the amounts from time to time deposited in the
Collection Account in respect of such Receivable.

 

(e) COAF shall maintain (or shall cause its Sub-Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Peron’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

 

-5-



--------------------------------------------------------------------------------

(f) If at any time COAF shall propose to sell, grant a security interest in or
otherwise transfer any interest in motor vehicle receivables to any prospective
purchaser, lender or other transferee, COAF shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold and is owned by the Purchaser (or any subsequent assignee of the
Purchaser).

 

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, COAF shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and COAF shall defend the right, title and interest of
the Purchaser in, to and under such Receivables or other property transferred to
the Purchaser against all claims of third parties claiming through or under
COAF.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1 Transfers Intended as Sale; Security Interest.

 

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Purchased Assets shall not
be part of COAF’s estate in the event of a bankruptcy or insolvency of COAF. The
sales and transfers by COAF of the Receivables and related Purchased Assets
hereunder are and shall be without recourse to, or representation or warranty
(express or implied) by, COAF, except as otherwise specifically provided herein.
The limited rights of recourse specified herein against COAF are intended to
provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Receivables.

 

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of COAF, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

 

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction;

 

(ii) The conveyances provided for in Section 2.1 and Section 2.2 shall be deemed
to be a grant by COAF of, and COAF hereby grants to the Purchaser, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Purchased Assets, to secure such indebtedness and the
performance of the obligations of COAF hereunder;

 

-6-



--------------------------------------------------------------------------------

(iii) The possession by the Purchaser or its agent of the Receivables files and
any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; and

 

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

 

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case set forth in Schedule I or
at such other address as shall be designated in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note Register. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder; provided, however, that any notice to a Noteholder mailed within the
time prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Noteholder shall receive such notice.

 

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF
RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 

-7-



--------------------------------------------------------------------------------

SECTION 4.6 Amendment.

 

(a) Any term or provision of this Agreement may be amended by the parties
hereto, with the written consent of the Note Insurer (so long as the Note
Insurer is the Controlling Party), but without the consent of any Noteholder, to
cure any ambiguity, to correct or supplement any provisions in this Agreement,
to comply with changes in the Code, to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle or to
make any other provisions with respect to matters or questions arising under
this Agreement which shall not be inconsistent with the provisions of this
Agreement; provided that such amendment shall not, as evidenced by an Opinion of
Counsel delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of any Noteholder; provided, further, that such
amendment shall be deemed not to materially and adversely affect the interests
of any Noteholder, and no Opinion of Counsel shall be required, if the Rating
Agency Condition is satisfied with respect to such amendment; provided, further,
that if the Note Insurer is not the Controlling Party, such amendment shall not
materially and adversely affect the interests of the Note Insurer without the
prior written consent of the Note Insurer.

 

(b) This Agreement may also be amended from time to time by the parties hereto,
with the consent of the Controlling Party, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Note Insurer. It will not be necessary for the consent of Noteholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

 

(c) Prior to the execution of any such amendment, COAF shall provide written
notification of the substance of such amendment to each Rating Agency; and
promptly after the execution of any such amendment or consent, COAF shall
furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

 

(d) Prior to the execution of any amendment to this Agreement, the Purchaser,
the Note Insurer, the Owner Trustee and the Indenture Trustee shall be entitled
to receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement.

 

SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, the Note Insurer, COAF, the Issuer or the Indenture Trustee in
exercising any power or right hereunder (to the extent such Person has any power
or right hereunder) shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Purchaser or COAF in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval by any Party
under this Agreement shall, except as may

 

-8-



--------------------------------------------------------------------------------

otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

 

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

 

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

 

SECTION 4.11 Acknowledgment and Agreement. By execution below, COAF expressly
acknowledges and consents to the sale of the Purchased Assets and the assignment
of all rights and obligations of COAF related thereto by the Purchaser to the
Issuer pursuant to the Sale and Servicing Agreement and the pledge, assignment
and grant of a security interest in the Receivables and the other Purchased
Assets by the Issuer to the Indenture Trustee pursuant to the Indenture for the
benefit of the Noteholders. In addition, COAF hereby acknowledges and agrees
that for so long as the Notes are outstanding, the Indenture Trustee will have
the right to exercise all powers, privileges and claims of the Purchaser under
this Agreement.

 

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with

 

-9-



--------------------------------------------------------------------------------

any other Person in commencing any proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction. This Section shall
survive the termination of this Agreement.

 

SECTION 4.14 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 3.3 of this Agreement; and

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and each of the Owner Trustee, the Note Insurer and the Swap Counterparty shall
be an express third party beneficiary hereof and may enforce the provisions
hereof as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.

 

SECTION 4.16 Limitation of Rights.

 

(a) All of the rights of the Note Insurer in, to and under this Agreement
(including, but not limited to, all of the Note Insurer’s rights as a third
party beneficiary of this Agreement and all of the Note Insurer’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Insurance
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Note Insurer.

 

(b) All of the rights of the Swap Counterparty in, to and under this Agreement
(including, but not limited to, all of the Swap Counterparty’s rights as a third
party beneficiary of this Agreement and all of the Swap Counterparty’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Interest Rate Swap
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Swap Counterparty.

 

-10-



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CAPITAL ONE AUTO FINANCE, INC.

By:

 

/s/ Patrick Gray

--------------------------------------------------------------------------------

Name: Patrick Gray

Title: Chief Executive Officer, Treasurer & Secretary

 

S-1



--------------------------------------------------------------------------------

CAPITAL ONE AUTO RECEIVABLES, LLC

By:

 

/s/ Al Ciafre

--------------------------------------------------------------------------------

Name: Al Ciafre

Title: Assistant Vice President

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

 

[DATE]

 

For value received, in accordance with the Purchase Agreement dated as of
November 18, 2003, between Capital One Auto Finance, Inc., a Texas corporation
(“COAF”), and Capital One Auto Receivables, LLC, a Delaware limited liability
company (the “Purchaser”) (the “Agreement”), on the terms and subject to the
conditions set forth in the Agreement, COAF does hereby irrevocably sell,
transfer, assign and otherwise convey to the Purchaser on the date hereof
(without recourse (subject to the obligations in the Agreement) on the date
hereof), all right, title and interest of COAF, whether now owned or hereafter
acquired, in, to and under the Receivables set forth on the schedule of
Receivables delivered by COAF to the Purchaser on the date hereof (such
schedule, together with any other Schedule of Receivables delivered by COAF to
the Purchaser pursuant to the Agreement, the “Schedule of Receivables”), and the
Collections after the related Cut-Off Date and the Related Security relating
thereto and all the proceeds of the foregoing, which sale shall be effective as
of such Cut-Off Date.

 

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of COAF or any Originator to the
Obligors, the Dealers or any other Person in connection with the Receivables, or
the other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

 

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

 

[Remainder of page intentionally left blank]

 

Schedule I-1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE AUTO FINANCE, INC. By:      

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 

Schedule I-2



--------------------------------------------------------------------------------

SCHEDULE I

 

NOTICE ADDRESSES

 

If to the Issuer:

 

Capital One Auto Finance Trust 2003-B

c/o Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

 

with copies to the Administrator and the Indenture Trustee

 

If to COAF, the Servicer or the Administrator:

 

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Manager of Securitization

 

with a copies to:

 

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2227

Attention: Funding Counsel

 

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (888) 722-8255

Attention: Chief Financial Officer

 

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (866) 722-6341

Attention: Legal

 

Schedule I-1



--------------------------------------------------------------------------------

If to the Purchaser:

 

Capital One Auto Receivables, LLC

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Capital Markets

 

with a copy to:

 

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

(Facsimile No. (703) 720-2227

Attention: Funding Counsel

 

If to the Indenture Trustee:

 

JPMorgan Chase Bank

4 New York Plaza, 6th Floor

New York, New York 10004-2477

Facsimile: (212) 623-5932

Attention: Structured Finance Administration – Capital One Auto Finance Trust
2003-B

 

If to the Owner Trustee:

 

Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

 

If to Moody’s:

 

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Facsimile: (212) 298-7139)

Attention: ABS Monitoring Group, 4th Floor

 

If to S&P:

 

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile: (212) 438-2664

Attention: Asset Backed Surveillance Group

 

Schedule I-2



--------------------------------------------------------------------------------

If to the Note Insurer:

 

MBIA Insurance Corporation

113 King Street

Armonk, New York 10504

Facsimile: (914) 765-3810

Attention: Insured Portfolio Management – Structured Finance

 

If to the Initial Swap Counterparty:

 

Wachovia Bank, National Association

301 S. College St., DC-7

Charlotte, North Carolina 28202-0600

Facsimile: (704) 383-0575

Attention: Bruce M. Young, Senior Vice President, Risk Management

 

Schedule I-3